ON Motion for REHEARING.
An examination of the evidence in the case discloses the fact that the certified copy of a record in the internal revenue collector's office, showing the payment of the special tax required of retail liquor dealers offered in evidence was paid for, and issued, to the defendant Waters alone and this is the principal criminating circumstance in the case. The defendant Waters testified that the intoxicating liquor, to wit, a barrel of beer, was his individual property. Under these uncontradicted facts the evidence is insufficient to sustain the verdict as to the defendant Shagg Foster and for this reason we find that the verdict of guilty as to the defendant Foster is contrary to the evidence and the judgment is therefore reversed in so far as it relates to the defendant Shagg Foster. As to the defendant La Fayette Waters our conclusion is that the jury made no mistake in returning their verdict of guilty. The petition for rehearing as to the defendant La Fayette Waters is denied and the judgment against said defendant is affirmed and remanded with direction to the county court of Pittsburg county to enforce the judgment as to this defendant.